Title: From George Washington to Jonathan Trumbull, Sr., 7 August 1776
From: Washington, George
To: Trumbull, Jonathan Sr.



Dear Sir
Head Quarters New York 7th Aug. 1776

By two Deserters this day we have the following intelligence (viz.) That General Clinton and Lord Cornwallis with the whole Southern Army have arrived from South Carolina and landed on Staten Island, in number between 3 & 4,000, that the Fleet which came in a few days since are the Hessians and Scotch Highlanders part of 12,000 who were left off Newfoundland, and the whole making about 30,000 Men, and that it is said by both the Officers of the Navy and Army they are to attack New York Long Island &c. in the course of a week—The uncommon movements of the Fleet this day together with this intelligence convinces us, that, in all human probability, there can but a very few days pass before a general engagement takes place. They further add, that the Enemy are moving all their heavy Cannon and most of their Field pieces on board Ship, that they launched 8 Gondolas with flat bottoms two days past. These are to carry Cannon—When I consider the weakness of our Army by sickness, the great extent of ground we have to defend, and the amazing slowness with which the Levies come forward, think it absolutely necessary the Neighbouring Militia should be immediately sent in to our assistance, and have, agreeable to your

letter of the 6th of July, this day ordered the five Regiments in the Western part of Connecticut to march to this place with all convenient dispatch—The disgrace of the British Arms to the Southward, and the season being far advanced will make them exert every nerve against us in this Quarter—To trust altogether in the justice of our Cause, without our own utmost exertions would be tempting Providence, and that you may judge of our situation I give you the state of our Army.
Copy from the general return of the Army of the United States of America now on the Island of New York, Powles Hook, Long and Governors Island Augt 3d 1776, Viz. “Present fit for duty 10514, Sick present 3039, Sick absent 629, On Command 2946, On Furlow 97, Total 17225[”]—By this you will see we are to oppose 30,000 experienced Veterans with about one third the number of Raw Troops and these scattered some 15 miles apart—Mr Root will wait on you with this and be able to give you some particulars which time will not permit me to add. I have the honor to be with Esteem Dr Sir, your most obedient humble Servt

G. Washington

